EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Junqi Hang (Registration# 54615) based on the interview conducted on 16 December 2021 as follows

1.-19.	(Cancelled).

20.-25. 	(Cancelled). 26. 	(Currently Amended)	A method for processing timedly-published data, comprising: 
receiving, by a server, at least one of a data append request, a data delete request, and a data update request; 
upon receipt by the server of the data append request, creating, by the server, a first append-file indexed with a publishing time of to-be-appended timedly-published data, and recording, by the server, the to-be-appended timedly-published data into the first append-file corresponding to the publishing time of the to-be-appended timedly-published data; 
upon receipt by the server of the data delete request, creating, by the server, a first delete-file indexed with [[a]] the publishing time of to-be-deleted timedly-published data, and recording, by the server, the to-be-deleted timedly-published data into the first delete-file corresponding to the publishing time of the to-be-deleted timedly-published data; 
upon receipt by the server of the data update request, creating, by the server, a second delete-file indexed with [[a]] the publishing time of pre-updated timedly-published data and a second append-file indexed with [[a]] the publishing time of post-updated timedly-published data, recording, by the server, the pre-updated timedly-published data into the second delete-file corresponding to the publishing time of the pre-updated timedly-published data, and recording, by the server, the post-updated timedly-published data into the second append-file corresponding to the publishing time of the post-updated timedly-published data; 
the first append-file or the second append-file is present or absent in the first delete-file or the second delete-file;
in response to determining the publishing time of the first append-file or the second append-file is absent in the first delete-file or the second delete-file, publishing, by the server, a content of  the first append-file or the second append-file, wherein the content includes a publishing content, the publishing time, and a unique ID of  the first append-file or the second append-file; and
in response to determining the publishing time of  the first append-file or the second append-file is present in  the first delete-file or the second delete-file, determining to reject, by the server, publishing of the content of  the first append-file or the second append-file. 
27. 	(Cancelled). 28. 	(Currently Amended)	The method according to claim 26, further comprising: 
publishing the content of  the first append-file or the second append-file after determining the unique ID of  the first append-file or the second append-file is absent in  the first delete-file or the second delete-file.

29.-35. 	(Cancelled).


receive at least one of a data append request, a data delete request, and a data update request; 
upon receipt of the data append request, create a first append-file indexed with a publishing time of to-be-appended timedly-published data, and record the to-be-appended timedly-published data into the first append-file corresponding to the publishing time of the to-be-appended timedly-published data; 
upon receipt of the data delete request, create a first delete-file indexed with [[a]] the publishing time of to-be-deleted timedly-published data, and record the to-be-deleted timedly-published data into the first delete-file corresponding to the publishing time of the to-be-deleted timedly-published data; 
upon receipt  of the data update request, create a second delete-file indexed with [[a]] the publishing time of pre-updated timedly-published data and a second append-file indexed with [[a]] the publishing time of post-updated timedly-published data, record the pre-updated timedly-published data into the second delete-file corresponding to the publishing time of the pre-updated timedly-published data, and record the post-updated timedly-published data into the second append-file corresponding to the publishing time of the post-updated timedly-published data; 
determine whether the publishing time of  the first append-file or the second append-file is present or absent in  the first delete-file or the second delete-file;
in response to determining the publishing time of  the first append-file or the second append-file is absent in  the first delete-file or the second delete-file, publish a content of  the first append-file or the second append-file, wherein the  the first append-file or the second append-file; and
in response to determining the publishing time of  the first append-file or the second append-file is present in  the first delete-file or the second delete-file, determine to reject, by the server, publishing of the content of  the first append-file or the second append-file. 
37. 	(Cancelled). 38. 	(Currently Amended)	The apparatus according to claim 36, wherein the processor is configured to: 
publish the content of the first append-file or the second append-file after determining the unique ID of  the first append-file or the second append-file is absent in  the first delete-file or the second delete-file.
39. 	(Cancelled). 

40.	(Previously Presented)	The method according to claim 26, wherein an index catalog of at least one of the append files includes a first suffix, and an index catalog of at least one of the delete files includes a second suffix different than the first suffix.

41.	(Previously Presented)	The apparatus according to claim 36, wherein an index catalog of at least one of the append files includes a first suffix, and an index catalog of at least one of the delete files includes a second suffix different than the first suffix.

42. 	(Currently Amended)	The method according to claim 26, further comprising: 
writing the first append-file, the second append-file, the first delete-file, or the second delete-file according to a user ID. 

43. 	(Previously Presented)	The method according to claim 26, wherein: 
the data append request includes the to-be-appended timedly-published data; 
the data delete request includes the publishing time of the to-be-deleted timedly-published data; and 
the data update request includes the publishing time of the pre-updated timedly-published data and the post-updated timedly-published data. 
44. 	(Currently Amended)	The apparatus according to claim 36, wherein the processor is configured to: 
writing the first append-file, the second append-file, the first delete-file, or the second delete-file according to a user ID. 

45. 	(Previously Presented)	The apparatus according to claim 36, wherein: 
the data append request includes the to-be-appended timedly-published data; 
the data delete request includes the publishing time of the to-be-deleted timedly-published data; and 
the data update request includes the publishing time of the pre-updated timedly-published data and the post-updated timedly-published data. 
the first append-file or the second append-file, and the second suffix includes the publishing time of the first delete-file or the second delete-file.

47.	(Previously Presented)	The method according to claim 46, wherein the first suffix or the second suffix further includes information on a user number.  

48.	(Previously Presented)		The method according to claim 26, wherein the publishing time of the pre-updated timedly-published data is the same as the publishing time of the post-updated timedly-published data.
49.	(Currently Amended)		The method according to claim 26, wherein the first append-file, the second append-file, the first delete-file, or the second delete-file is further indexed with at least a portion of a user number of a user client which submits the at least one of the data append request, the data delete request, and the data update request.

50.	(Previously Presented)		The method according to claim 26, wherein the second append-file and the second delete-file are written simultaneously.

51.	(Currently Amended)	The method according to claim 26, further comprising:
	reading, by the server, the first delete-file and the second delete-file to obtain the publishing time of the first delete-file and to obtain the publishing time of the second delete-file;
	reading, by the server, the first append-file or the second append-file to obtain the publishing time of the first append-file or the publishing time of the second append-file; and
from the publishing time of the first delete-file or 

52.	(Currently Amended)	A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform:
receiving, by a server, at least one of a data append request, a data delete request, and a data update request; 
upon receipt by the server of the data append request, creating, by the server, a first append-file indexed with a publishing time of to-be-appended timedly-published data, and recording, by the server, the to-be-appended timedly-published data into the first append-file corresponding to the publishing time of the to-be-appended timedly-published data; 
upon receipt by the server of the data delete request, creating, by the server, a first delete-file indexed with [[a]] the publishing time of to-be-deleted timedly-published data, and recording, by the server, the to-be-deleted timedly-published data into the first delete-file corresponding to the publishing time of the to-be-deleted timedly-published data; 
upon receipt by the server of the data update request, creating, by the server, a second delete-file indexed with [[a]] the publishing time of pre-updated timedly-published data and a second append-file indexed with [[a]] the publishing time of post-updated timedly-published data, recording, by the server, the pre-updated timedly-published data into the second delete-file corresponding to the publishing time of the pre-updated timedly-published data, and recording, by the server, the post-updated timedly-published data into the second append-file corresponding to the publishing time of the post-updated timedly-published data; 
 the first append-file or the second append-file is present or absent in the first delete-file or the second delete-file;
in response to determining the publishing time of the first append-file or the second append-file is absent in  the first delete-file or the second delete-file, publishing, by the server, a content of  the first append-file or the second append-file, wherein the content includes a publishing content, the publishing time, and a unique ID of  the first append-file or the second append-file; and
in response to determining the publishing time of the first append-file or the second append-file is present in  the first delete-file or the second delete-file, determining to reject, by the server, publishing of the content of  the first append-file or the second append-file.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “creating, by the server, a first append-file indexed with a publishing time of to-be-appended timedly-published data”, “creating, by the server, a first delete-file indexed with the publishing time of to-be-deleted timedly-published data”,  and “creating, by the server, a first delete-file indexed with the publishing time of to-be-deleted timedly-published data”, “creating, by the server, a second delete-file indexed with the publishing time of pre-updated timedly-published data and a second append-file indexed with the publishing time of post-updated timedly-published data”, “determining whether the publishing time of the first append-file or the second append-file is present or absent in the first delete-file or the second  in combination with other claim limitations set forth in respective independent claims 26, 36 and 52 overcome available prior art based on the complete search. Also, the arguments submitted by Applicant on 12/02/2021 on pages 14-15 regarding 103 rejections are considered to be persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAISHALI SHAH/Primary Examiner, Art Unit 2156